                                                                         Case 2:21-cv-00406-MTL Document 24 Filed 04/15/21 Page 1 of 2



                                                                   1   Gregory J. Marshall (#019886)
                                                                       Daniel J. Inglese (#033887)
                                                                   2   SNELL & WILMER L.L.P.
                                                                       One Arizona Center
                                                                   3   400 E. Van Buren, Suite 1900
                                                                       Phoenix, Arizona 85004-2202
                                                                   4   Telephone: 602.382.6000
                                                                       Facsimile: 602.382.6070
                                                                   5   E-Mail: gmarshall@swlaw.com
                                                                       Attorneys for Defendant Bank of America, N.A.
                                                                   6
                                                                   7
                                                                   8                         IN THE UNITED STATES DISTRICT COURT
                                                                   9                                  FOR THE DISTRICT OF ARIZONA
                                                                  10
                                                                  11   James Bonham,                                      No. 2:21-cv-00406-MTL
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12                     Plaintiff,                       BANK OF AMERICA, N.A.’S
                                                                                                                          RESPONSE TO PLAINTIFF’S
                                                                  13          v.                                          MOTION FOR JOINDER OF
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                                                                          PARTIES
                                                                  14
                              LAW OFFICES




                                                                       Bank of America, N.A.,
                               602.382 .6000
                                     L.L.P.




                                                                  15                     Defendant.
                                                                  16
                                                                  17          Bank of America, N.A. (“BANA”) responds to plaintiff James Bonham’s “Motion
                                                                  18   for Joinder of Parties” filed April 6, 2021 (Doc. 20). While BANA takes no position
                                                                  19   regarding whether John and Holly Sutto should be added as defendants, Bonham’s motion
                                                                  20   is procedurally improper, as “[a] plaintiff ordinarily is free to decide who shall be parties to
                                                                  21   his lawsuit.” Simpson v. Alaska Stat Com’n for Human Rights, 608 F.2d 1171, 1174 (9th
                                                                  22   Cir. 1979). If Bonham wishes to add defendants, the Rules contemplate that he do so by
                                                                  23   moving for leave to file an amended complaint naming them. But his motion is not styled
                                                                  24   as a motion to amend, nor is his motion accompanied by a proposed amended complaint
                                                                  25   indicating how it differs from the current pleading in accordance with LRCiv 15.1(a).
                                                                  26   BANA also notes that, whether the Suttos are joined, the First Amended Complaint remains
                                                                  27   deficient as against BANA for all the reasons outlined in BANA’s Motion to Dismiss, filed
                                                                  28   contemporaneously with this Response.
                                                                          Case 2:21-cv-00406-MTL Document 24 Filed 04/15/21 Page 2 of 2



                                                                   1            DATED this 15th day of April, 2021.
                                                                   2                                                         SNELL & WILMER L.L.P.
                                                                   3
                                                                   4                                                    By: /s/ Daniel J. Inglese
                                                                                                                            Gregory J. Marshall
                                                                   5                                                        Daniel J. Inglese
                                                                                                                            One Arizona Center
                                                                   6                                                        400 E. Van Buren, Suite 1900
                                                                                                                            Phoenix, Arizona 85004-2202
                                                                   7                                                        Attorneys for Defendant Bank of
                                                                                                                            America, N.A.
                                                                   8
                                                                   9
                                                                  10                                  CERTIFICATE OF SERVICE
                                                                  11            I hereby certify that I electronically transmitted the attached document to the Clerk’s
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                                                                  13   Filing to the following CM/ECF Registrants, and mailed a copy of same to the following if
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14   non-registrants on this 15th day of April, 2021:
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15   James Bonham
                                                                       6943 W Planada Lane
                                                                  16   Glendale, AZ 85310
                                                                       jbonham16@cox.net
                                                                  17
                                                                  18                                                       /s/ Martin Lucero
                                                                  19
                                                                       4812-2507-2101.1
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                    -2-
